Citation Nr: 0116471	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  97-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
August 1967.  

The issue of entitlement to service connection for PTSD is 
the topic of the REMAND that follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was originally denied for a "broken 
left leg" in an April 1968 rating decision; the veteran was 
notified of that determination by correspondence dated in May 
1968.  

3.  A timely appeal was not initiated following notification 
of the April 1968 denial.  

4.  The veteran attempted to reopen his claim for service 
connection for a left knee disability in March 1989, but the 
denial status was confirmed and continued in a May 1989 
rating decision.  

5.  The veteran did not appeal the May 1989 rating decision 
that did not reopen the claim for service connection for a 
left knee disability.

6.  The evidence received since the May 1989 decision 
includes a VA treatment record dated in December 1990 
containing a history of left knee pain from 1967; this 
evidence was not previously considered and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a left knee 
disability.


CONCLUSION OF LAW

New and material evidence has been received since the May 
1989 rating decision to reopen the claim for service 
connection for a left knee disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5108, 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104, 3.156(a), 3.102, 3.303, 
3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was originally denied for a "broken left 
leg" in an April 1968 rating decision; the veteran was 
notified of that determination by correspondence, dated in 
May 1968.  A timely appeal was not initiate following 
notification of the April 1968 denial.  Hence that 
determination became final.  38 U.S.C.A. § 7105(c).  

The veteran attempted to reopen his claim for service 
connection for a left knee disability in August 1985.  In 
September 1985, the RO sent him a letter requesting evidence 
and stating that failure to failure to furnish the evidence 
would result in a denial of his claims.  The veteran filed a 
statement later that month in which he disagreed with the 
decision not to award service connection for his left knee 
and requested a statement of the case.  In response, the RO 
informed him in October 1985 that he had not appealed the May 
1968 decision within one year, and that he must submit new 
and material evidence before consideration could be given to 
his claim.  He was sent similar letters in August 1986 and 
October 1986.  

The veteran attempted to reopen his claim for service 
connection for a left knee disability in November 1987.  By a 
December 1987 rating decision, the denial status with respect 
to the veteran's service connection claim was confirmed and 
continued, as there was no new and material evidence found to 
establish service connection for the left knee disability.  

The Board upheld the denial status with respect to service 
connection for the left knee disability in its March 1989 
decision.  At that time, the Board reached the following 
findings of fact:

1.  The veteran was treated for a joint 
sprain while on active duty.  

2.  His separation examination was 
negative for any findings that were 
attributed to a left knee disorder.  

3.  There is no post service medical 
documentation on file to reflect 
evaluation or treatment for residuals of 
a left knee injury or a left knee 
disorder during the first 19 years after 
the veteran's separation from active 
duty.  

4.  A chronic left knee disorder was not 
demonstrated during active service.  

On these bases, the Board reached for following conclusion of 
law:

A chronic left knee disorder was not 
incurred in or aggravated by active 
service.  (38 U.S.C. 310; 
38 C.F.R. 3.102, 3.303(b))

The veteran attempted to reopen his claim for service 
connection for a left knee disability in March 1989, but the 
denial status was confirmed and continued in a May 1989 
rating decision.  Again, the veteran attempted to reopen his 
claim for service connection for a left knee disability in an 
October 1996.  In a February 1997 rating decision, the RO 
found that new and material evidence had not been received to 
reopen the claim for service connection for a left knee 
disability.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence since the May 1989 rating decision to reopen his 
previously denied claim. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability".  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO, in essence, did not reopen the 
veteran's claim for service connection, as it did not review 
the merits of the claim.  Regardless of the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Judicial interpretation 
of the law has construed 38 U.S.C.A. §§ 5108 and 7104 to 
require the Board itself to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate and issues going to the merits of the 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.  
The Board disagrees with RO that the claim should not be 
reopened.  

The evidence received into the record since the last prior 
denial includes a VA clinical record dated in December 1990 
that contains a history that the veteran complained of left 
knee pain from 1967.  Previously, the available medical 
reports indicated treatment for the left knee commenced in 
the 1970s.  As noted above, the credibility of the 
information is presumed.  Kutscherousky, supra.  Evidence of 
problems with the left knee in the same year of the veteran's 
separation from active service bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  In view of the 
foregoing, I find that new and material evidence has been 
received to reopen the claim for service connection for a 
left knee disability.  

As discussed below, additional action must be taken by the RO 
concerning the reopened claim for service connection for a 
left knee disability.

ORDER

New and material evidence has been received to reopen the 
claim for service connection for a left knee disability.  To 
this extent only, the appeal is granted.


REMAND

Once new and material evidence is received, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

With respect to the claim for service connection for a left 
knee disability in addition to the claim for PTSD, the 
veteran and his representative are advised that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
the claims for service connection for a 
left knee disability and service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


